                        Case 3:20-cv-00249-RCJ-CLB Document 101 Filed 01/21/21 Page 1 of 3




                    1 ALICE K. HERBOLSHEIMER
                      Nevada Bar No. 6389
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      5555 Kietzke Lane, Suite 200
                    3 Reno, Nevada 89511
                      Tel: 775.827.6440
                    4 Fax: 775.827.9256
                      Email: Alice.Herbolsheimer@lewisbrisbois.com
                    5
                      Attorneys for Defendants
                    6 Antonette Shaw and
                      Maxed Professionals, LLC
                    7
                    8                                    UNITED STATES DISTRICT COURT

                    9                                         DISTRICT OF NEVADA

                   10
                   11 PATRICK H. MCGUIRE, an INDIVIDUAL,                  CASE NO. 3:20-cv-00249-RCJ-CLB
                        and LISA ANN MCGUIRE, an individual,
                   12
                                           Plaintiffs,                    ORDER FOR DISMISSAL OF ALL
                   13                                                     CLAIMS AGAINST ANTONETTE D.
                                  vs.                                     SHAW, MAXED PROFESSIONALS,
                   14                                                     LLC, AND RE/MAX, LLC WITH
                        ANNE MARIE CAREY, an individual;                  PREJUDICE
                   15   CAREY TRUST, a testamentary trust;
                        ANTONETTE D. SHAW, an individual;
                   16   MAXED PROFESSIONALS, LLC, a Nevada
                        limited liability company; RE/MAX, LLC, a
                   17   Delaware limited liability company; and
                        RE/MAX HOLDINGS, INC., a Delaware
                   18   corporation; JOSEPH HENRY, in his
                        individual and office capacities; and THE
                   19   CITY OF RENO, a municipal entity,

                   20                      Defendants.

                   21
                   22            Pursuant to FRCP 41(a), Plaintiffs Patrick H. McGuire and Lisa Ann McGuire,

                   23 Defendants/Cross-Claimants Anne Marie Carey and the Carey Trust, Defendants/Cross-
                   24 Defendants, Antonette D. Shaw, Maxed Professionals, LLC, and RE/MAX, LLC, by and through
                   25 their undersigned respective counsel of record, hereby stipulate to the following:
                   26            (1)       Plaintiffs’ claims against Antonette D. Shaw, Maxed Professionals, LLC, and

                   27 RE/MAX, LLC shall be dismissed with prejudice in their entirety;

LEWIS              28
BRISBOIS
BISGAARD                4822-1296-9684.1                                                     Case No. 3:20-cv-00249-RCJ-CLB
& SMITH LLP
ATTORNEYS AT LAW
                        Case 3:20-cv-00249-RCJ-CLB Document 101 Filed 01/21/21 Page 2 of 3




                    1            (2)       Anne Marie Carey and the Carey Trust’s cross-claims against Antonette D. Shaw

                    2 and Maxed Professionals, LLC shall be dismissed with prejudice in their entirety;
                    3            (3)       All parties are to bear their own costs and attorney’s fees for purposes of this

                    4 litigation, except nothing in this stipulation shall be construed as a waiver of the indemnity claim of
                    5 RE/MAX, LLC against Maxed Professionals, LLC which claim includes reimbursement of its costs,
                    6 fees and expenses incurred in connection with defending this action (“RE/MAX Indemnity Claim”).
                    7 For clarity, the RE/MAX Indemnity Claim is not asserted in this action.
                    8            (4)       With this stipulation, the Parties represent to the Court all remaining claims asserted

                    9 by all parties in this action are to be dismissed with prejudice.
                   10            DATED this 11th day of January, 2021.
                   11
                   12    /s/ John Neil Stephenson                                /s/ Alice K. Herbolsheimer
                         John Neil Stephenson, Esq.                              Alice K. Herbolsheimer, Esq.
                   13    STEPHENSON LAW, PLLC                                    LEWIS BRISBOIS BISGAARD & SMITH
                         1770 Verdi Vista Court                                  5555 Kietzke Lane, Suite 200
                   14    Reno, Nevada 89523                                      Reno, Nevada 89511
                         Attorneys for Plaintiffs                                Attorneys for Defendants Antonette D. Shaw
                   15                                                            and Maxed Professionals, LLC
                   16
                         /s/ Stephanie Rice                                      /s/ Rebecca L. Mastrangelo
                   17    Stephanie Rice, Esq.                                    Rebecca Mastrangelo
                         MIDTOWN LAW                                             ROGERS, MASTRANGELO, CARVALHO
                   18    115 Casazza Drive                                       & MITCHELL
                   19    Reno, Nevada 89502                                      700 S. Third Street
                         Attorneys for Defendants Anne Marie Carey               Las Vegas, Nevada 89101
                   20    and the Carey Trust                                     Attorneys for Defendant RE/MAX, LLC

                   21    /s/ William J. Kelly III
                         William J. Kelly III, Esq.
                   22
                         KELLY LAW PARTNERS, LLC
                   23    501 South Cherry, Suite 1100
                         Denver, Colorado 80246
                   24    Attorneys for Defendant RE/MAX, LLC
                   25
                   26 / / /
                   27 / / /

LEWIS              28 / / /
BRISBOIS
BISGAARD                4822-1296-9684.1
                                                                             2                     Case No. 3:20-cv-00249-RCJ-CLB
& SMITH LLP
ATTORNEYS AT LAW
                        Case 3:20-cv-00249-RCJ-CLB Document 101 Filed 01/21/21 Page 3 of 3




                    1                                                  ORDER

                    2            IT IS SO ORDERED.

                    3            Dated this 21 day of January, 2021.

                    4
                    5                                                  __________________________________
                                                                       UNITED STATES DISTRICT JUDGE
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4822-1296-9684.1
                                                                          3               Case No. 3:20-cv-00249-RCJ-CLB
& SMITH LLP
ATTORNEYS AT LAW
